Case: 19-30081   Document: 00515333498        Page: 1   Date Filed: 03/05/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                    No. 19-30081                         FILED
                                                                     March 5, 2020
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk

             Plaintiff - Appellee

v.

MARVA FLENORY,

             Defendant - Appellant

***************************************
Consolidated with 19-30085

UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

JOSEPH WILBON,

             Defendant - Appellant



                Appeals from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 2:16-CR-300-2
                          USDC No. 2:16-CR-300-1
     Case: 19-30081         Document: 00515333498        Page: 2     Date Filed: 03/05/2020


                                        No. 19-30081
                                      c/w No. 19-30085


Before KING, JONES, and COSTA, Circuit Judges.
PER CURIAM:*
       In 2016, Marva Flenory and Joseph Wilbon both pleaded guilty to
possession with intent to distribute cocaine but reserved their right to appeal
an adverse ruling on their motions to suppress. Flenory and Wilbon argue that
suppression was appropriate because a police officer seized them longer than
necessary during a traffic stop. Because Flenory and Wilbon have not
established reversible error, we affirm the district court’s judgment.
                                               I.
       In June 2016, Chris Hill, a Louisiana State Trooper, pulled over a tan
Chevrolet Equinox after it drifted into the next lane on Interstate 10 in
Calcasieu Parish. Hill instructed the driver, Wilbon, to step to the rear of the
vehicle. Hill informed Wilbon why he had been stopped, and Wilbon
volunteered that he had not been drinking and was not sleepy. Hill stated that
Wilbon laughed as he offered this information. Upon request, Wilbon produced
his driver’s license, which was a commercial driver’s license with a Pittsburgh
address.
       Hill then asked a series of questions and found Wilbon’s answers to be
unsatisfactory. Among other things, Wilbon (1) stated that he was driving
from Houston to Pittsburgh, although he was not on the shortest route between
the two cities; (2) hesitated when asked where he had stayed in Houston, and
first answered that he stayed near the “Willow Mall,” which Hill did not think
existed in Houston; 1 (3) revealed that he had spent just a few days in Houston,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   While there is no “Willow Mall” in Houston, there is a Willowbrook Mall.
                                               2
    Case: 19-30081    Document: 00515333498     Page: 3   Date Filed: 03/05/2020


                                 No. 19-30081
                               c/w No. 19-30085
despite it being approximately a twenty-hour drive from Pittsburgh; (4)
volunteered his medical card, which commercial drivers must carry, in what
Hill perceived was an attempt to “hurry the stop along”; and (5) did not directly
answer why he drove to Houston instead of flying. Wilbon continued to laugh
in a light-hearted manner during this conversation.
      Hill then questioned Flenory, the passenger in the vehicle. Flenory
stated that they were headed to New Orleans, which Wilbon had not
mentioned, and that they would “probably stay overnight.” Flenory stated that
they arrived in Houston “last Thursday,” which appeared to differ from
Wilbon’s account of their arrival date by over a week. As Hill returned to his
own vehicle, Flenory volunteered that she was retired.
      Hill later ran computer checks on Wilbon’s and Flenory’s driver’s
licenses. This check revealed that Wilbon had a history of arrests, including
for drug offenses, and that Flenory had a history of arrests as well. During the
computer check, Hill asked Wilbon about discrepancies between his and
Flenory’s accounts of their travel schedule. According to Hill, Wilbon then
became defensive and insisted that Flenory was wrong. Hill asked for consent
to search the car, which Wilbon refused. Wilbon also became more defensive,
cursed, and insisted that Flenory was mistaken about their travel dates. Hill
then summoned a drug-sniffing dog, which alerted the officers to several
kilograms of cocaine in the car.
      Wilbon and Flenory were charged with intent to distribute cocaine. Both
filed motions to suppress the evidence from the traffic stop, asserting that Hill
seized them longer than the Fourth Amendment permits because he lacked a
reasonable suspicion of criminal activity after he conducted a computer check
of Wilbon and Flenory. A magistrate judge recommended denying these
motions, noting that Hill’s reasonable suspicion was “highly credible” given
inconsistencies in the defendants’ stories, Wilbon’s past drug arrests, Wilbon’s

                                       3
    Case: 19-30081      Document: 00515333498     Page: 4    Date Filed: 03/05/2020


                                  No. 19-30081
                                c/w No. 19-30085
unusual laughter and shifting demeanor, and I-10’s status as a drug-
trafficking route, among other things. The district court adopted the
magistrate judge’s report and recommendations, and this appeal followed.
                                        II.
      “In considering a district court’s decision on a motion to suppress, this
court reviews findings of facts for clear error and conclusions of law de novo.
All record evidence is viewed ‘in the light most favorable to the party who
prevailed in the district court.’” United States v. Massi, 761 F.3d 512, 519-20
(5th Cir. 2014) (citation omitted) (quoting United States v. Cardenas, 9 F.3d
1139, 1147 (5th Cir. 1993)). The district court’s judgment “should be upheld ‘if
there is any reasonable view of the evidence to support it.’” Id. at 520 (quoting
United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc)).
                                        A.
      Under the Fourth Amendment, a traffic stop must be justified by
reasonable suspicion. United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th
Cir. 2005). “[T]he officer’s action [must be]: (1) ‘justified at its inception’; and
(2) ‘reasonably related in scope to the circumstances which justified the
interference in the first place.’” Id. (quoting Terry v. Ohio, 392 U.S. 1, 19-20
(1968)).
      Under the second prong, the “detention must be temporary and last no
longer than is necessary to effectuate the purpose of the stop.” Id. (quoting
United States v. Brigham, 382 F.3d 500, 507 (5th Cir. 2004) (en banc)). During
the stop, the officer may “examine the driver’s license and registration,” “run
a computer check,” and “ask the driver about the purpose and itinerary of his
trip.” Id. at 430-31.
      While the “inquiry may be wide-ranging, once all relevant computer
checks have come back clean, there is no more reasonable suspicion” unless
“additional reasonable suspicion arises . . . before the initial purpose of the stop

                                         4
    Case: 19-30081     Document: 00515333498      Page: 5   Date Filed: 03/05/2020


                                  No. 19-30081
                                c/w No. 19-30085
has been fulfilled.” Id. at 431. At this point, the “relevant question” is “whether
a detention extends beyond a reasonable duration,” which is based on “whether
the police diligently pursued a means of investigation that was likely to
confirm or dispel their suspicions quickly.” Brigham, 382 F.3d at 511 (citation
omitted). This standard “falls considerably short of satisfying a preponderance
of the evidence standard.” United States v. Arvizu, 534 U.S. 266, 274 (2002)
(citing United States v. Sokolow, 490 U.S. 1, 7 (1989)). A court should look to
whether the “totality of the circumstances” creates a reasonable suspicion of
criminal activity, rather than engaging in a “divide-and-conquer” analysis that
asks whether each suspicious fact has an innocent explanation. Arvizu, 534
U.S. at 274.
                                        B.
      The parties dispute whether Hill had reasonable suspicion to continue
the traffic stop after he finished the computer check. For the following reasons,
we affirm the district court’s judgment that Hill had reasonable suspicion to
prolong the stop.
      As a preliminary matter, Wilbon and Flenory were traveling on I-10, a
major drug-trafficking route, from Houston, a source city for drugs. These facts
lean in favor of reasonable suspicion. See, e.g., United States v. Cervantes, 797
F.3d 326, 336 (5th Cir. 2015) (noting that highway’s “reputation as a smuggling
route weighs in favor of reasonable suspicion”); United States v. Simmons, 918
F.2d 476, 481 (5th Cir. 1990) (coming from a “known source city” leans in favor
of reasonable suspicion).
      Wilbon’s statements also aroused suspicion. Wilbon hesitated when
asked where he had been staying, and he first stated that he had stayed near




                                        5
     Case: 19-30081       Document: 00515333498         Page: 6     Date Filed: 03/05/2020


                                      No. 19-30081
                                    c/w No. 19-30085
the Willow Mall, which Hill did not think was in Houston. 2 Cf. United States
v. Beltran, 650 F. App’x 206, 208 (5th Cir. 2016) (ruling that defendant’s “not
know[ing] the address” after “visiting his brother” weighs in favor of
reasonable suspicion). His travel itinerary suggested a twenty- to twenty-one-
hour drive each way, with only four full days in Houston, which is consistent
with drug trafficking. Cf. Sokolow, 490 U.S. at 9 (noting that “few residents of
Honolulu travel from that city for 20 hours to spend 48 hours in Miami”). He
later volunteered a medical card without being asked, which Hill interpreted
as an attempt “to hurry the stop along” or change the conversation. Wilbon also
seemed to laugh in response to events that were not funny, and evaded
questions regarding why he chose an inefficient route. See Illinois v. Wardlow,
528 U.S. 119, 124 (2000) (noting that “[n]ervous, evasive behavior is a
pertinent factor in determining reasonable suspicion.”).
       Wilbon’s mood soured when he was asked about inconsistencies in his
and Flenory’s accounts of their travel plans. Cf. United States v. Vazquez, 253
F. App’x 365, 370 (5th Cir. 2007) (stating that “inconsistent answers regarding
the travel itinerary” favor reasonable suspicion); United States v. Kohler, 836
F.2d 885, 887-88 (5th Cir. 1988) (noting a change from a “relaxed and low-key”
to a “strained and agitated” demeanor). Hill also learned Wilbon had a criminal
history that included drug arrests.
       Flenory’s responses only furthered Hill’s suspicion. She said that they
were stopping in New Orleans, which Wilbon did not mention. Flenory stated
that they would “probably” stay there overnight. Her itinerary also appeared
to differ from Wilbon’s by over a week. Flenory volunteered personal
information about her retirement that Hill interpreted as her attempt to craft



       2The existence of a Willowbrook Mall in Houston does not negate Hill’s reasonable
suspicion. Cf. United States v. Alvarado-Zarza, 782 F.3d 246, 249 (5th Cir. 2015) (noting that
reasonable suspicion can rely upon a mistake of fact if it is “objectively reasonable”).
                                              6
    Case: 19-30081    Document: 00515333498     Page: 7   Date Filed: 03/05/2020


                                 No. 19-30081
                               c/w No. 19-30085
a more plausible story. Cf. United States v. Davis, 620 F. App’x 295, 300 (5th
Cir. 2015) (observing that volunteered “out-of-context” information can support
reasonable suspicion).
      In sum, the inconsistent travel stories of Wilbon and Flenory, their long-
distance travel on a known drug-trafficking route, Wilbon’s criminal history,
and Wilbon’s shifting demeanor created reasonable suspicion that criminal
activity was afoot. Although some factors “by themselves may appear innocent,
[they] may in the aggregate rise to the level of reasonable suspicion.” Massi,
761 F.3d at 521 (quoting United States v. Ibarra-Sanchez, 199 F.3d 753, 759
(5th Cir. 1999)). Accordingly, the district court reasonably concluded that Hill
had reasonable suspicion to continue the traffic stop after he conducted
computer checks on Wilbon and Flenory.
                                      III.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       7